By the Court.

The inconsistency objected in this case is in ap pearance more than in reality. A good collateral fact was put in issue, on which a regular judgment may be entered in the action. The pleadings are very similar to those which frequently arise under the statutes of limitation. The defendant pleads what is, prima facie, a legal bar to the plaintiff’s demand; the plaintiff replies other matter, which shows the defendant bound, as well by law as in conscience, to pay the debt; and this matter is found for the plaintiff. There remains no reason why he should not have his judgment on the verdict. The only object of the defendant is to obtain a bill of costs, and to turn the plaintiff over to another action. The case at bar is within those cited for the plaintiff; and one of them is precisely this case.

Judgment on the verdict